Citation Nr: 1100617	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
spinal stenosis of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to an extension of a total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30, which was awarded for 
the period from September 7, 2007 through November 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the hearing before the undersigned, the Veteran testified 
that his condition has severely deteriorated since his February 
2009 VA examination.  Specifically, since that examination, he 
has suffered difficulty sitting and constant pain, stiffness, 
and/or soreness.  His ability to drive has also been affected.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Given the foregoing, the Veteran should be scheduled 
for VA examination to determine the current nature and severity 
of his service-connected spinal stenosis of the lumbar spine.

In addition, he testified that he had additional evidence to 
submit for consideration and that it would be forthcoming after 
the hearing.  However, as of the date of this Remand, the 
additional evidence has not been received.  Therefore, the Board 
finds that a remand is necessary for both claims so that an 
attempt can be made to obtain the additional evidence, if any, 
for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify outstanding medical records, if any, 
and to submit an Authorization and Consent to 
Release Information to VA so that VA can 
obtain the records and associate them with 
the claims file (or simply submit the 
additional evidence himself).  If 
unsuccessful in obtaining the outstanding 
treatment records, inform the Veteran and ask 
that he provide them.  The Veteran should, if 
possible, obtain these records himself to 
expedite the case.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected lumbar spine 
disability.  The claims file and a copy of 
this remand must be provided to the examiner 
and the examiner should indicate review of 
these items in the examination report.  All 
findings should be described in detail and 
all necessary diagnostic testing performed.

The examiner is asked to provide a full 
description of any pain that the Veteran 
experiences during range of motion testing, 
stating the point at which he begins to 
experience pain and the point at which the 
pain causes limitation or functional loss of 
useful motion.

The examiner is asked to address the DeLuca 
criteria and whether the Veteran exhibits 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement and to indicate the impact of the 
service-connected disability on the Veteran's 
activities of daily living and employment.

The examiner should also render findings 
pertinent to any residual scars related to 
the service-connected lumbar spine 
disability.  For each scar, the examiner 
should state the size of the area affected 
(in inches or centimeters), and whether the 
scar is deep or superficial, causes 
limitation motion, is unstable, is painful on 
examination, or otherwise limits function of 
the affected part.

Finally, the examiner should indicate whether 
it is at least as likely as not that the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a result 
of his service-connected disabilities, to 
include the low back disability, bilateral 
lower extremity radiculopathy, bilateral 
hearing loss, tinnitus, and myofibrositis of 
the right hip, taking into consideration the 
Veteran's level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

Any opinion offered must be accompanied by a 
complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion cannot be 
offered without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why an opinion 
cannot be offered.

3.  When the development requested has been 
completed, this case should again be reviewed 
on the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


